ACCEPTED
                                                                                           12-15-00071-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     9/30/2015 11:49:46 AM
                                                                                                 Pam Estes
                           CAUSE NO. 12-15-00071-CR                                                 CLERK


 HAROLD BASS, JR.                          §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  9/30/2015 11:49:46 AM
                               MOTION TO                                 PAM ESTES
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114TH Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Harold Bass, Jr. and numbered

       114-1453-14.

3.     Appellant was convicted of Aggravated Assault with a Deadly Weapon.

       Appellant was assessed a sentence of twenty-five (25) years confinement in

       TDCJ-ID.

5.     Notice of Appeal was given on March 11, 2015.

6.     The Clerk's Record was filed on May 21, 2015; the Reporter's Record was filed

       on June 30, 2015.

7.     The Appellant’s Brief is due on September 30, 2015. Counsel requests the Court

       an extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    Appellant’s Brief in Donald Powell v. State of Texas, cause number 12-

             14-00355-CR filed on July 6, 2015;

       B.    Appellant’s Petition for Discretionary Review in Fatima Rahman v. State
           of Texas, cause number PD-0724-15 filed on July 13, 2015;

     C.    A subsequent writ of habeas corpus in Ex parte Clifton Williams, cause

           number WR-71,296-02 with the Court of Criminal Appeals filed on July

           15, 2015;

     D.    Appellant’s Brief in Ricky Harris v. State of Texas, cause number 12-15-

           00104-CR filed on July 20, 2015;

     E.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause number 12-

           15-00001-CR filed on July 22, 2015;

     F.    Appellant’s Brief in Charlie Motes v. State of Texas, cause number 12-

           15-00111-CR filed on August 24, 2015;

     G.    A Petition Seeking Discretionary Review in PD-1014-15, Steven Michael

           Goode v. State, filed on August 31, 2015;

     H.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause

           number 12-15-00091-CR filed on September 4, 2015;

     I.    Appellant’s Brief in Joe Lynn Pittman v. State of Texas, cause number

           12-15-00009-CR filed on September 11, 2015;

     J.    Appellant’s Brief in Hubert Benjamin v. State of Texas, cause number

           12-15-00172-CR filed on September 21, 2015;

     K.    Appellant’s Briefs in Brittany Michelle Barrett v. State of Texas, cause

           numbers 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR on filed

           on September 22, 2015;

     L.    Appellant’s Brief in John Congleton v. State of Texas, cause number 12-

           15-00124-CR filed on September 23, 2015; and

     M.    Petitioner’s Proposed Findings of Fact and Conclusions of Law in 114-

           1289-13-A on September 30, 2015, an 11.07 writ of habeas corpous.

9.   Counsel has appeared in numerous hearings in state and federal court over the

     last thirty days, including hearings in the Eastern District of Texas - Tyler

     Division, and hearings in Smith and Van Zandt Counties.
10.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in Gaylord Stevens v. State of Texas, cause numbers

            12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR upon the

            completion of the Reporter’s Record;

      B.    Appellant’s Brief in Sidney Lynch v. State of Texas, cause number 12-15-

            00167-15 upon the completion of the Reporter’s Record;

      C.    Appellant’s Brief in Steven Lamon Moore v. State of Texas, cause

            number 12-15-00195-CR upon completion of the Reporter’s Record;

      D.    Appellant’s Brief in Cedric Humble, Jr. v. State of Texas, cause number

            12-15-00239-CR upon completion of the Clerk’s Record and Reporter’s

            Record; and

      E.    Appellant’s Brief in Shai’Keston Mackey v. State of Texas, cause number

            12-15-00243-CR upon completion of the Clerk’s Record and Reporter’s

            Record.

      Attorney for the Appellant will be traveling to and preparing in Austin, Texas

      for a webcast entitled “Recognizing Mental Health Issues in Your Client”

      produced by the State Bar of Texas on Tuesday, October 6, 2015.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.
                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830
                                        Jhugglerlaw@sbcglobal.net

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


      This is to certify that on September 30, 2015, a true and correct copy of the

above and foregoing document was served on Mike West, Smith County District

Attorney’s Office, 100 North Broadway Ave., 4th Floor, Smith County Courthouse,

Tyler, Texas 75702, by regular mail, fax, hand delivery, or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.